Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  160619                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  ROBIN SAKOFSKE, as Personal Representative                                                          Richard H. Bernstein
  of the ESTATE OF JOHN SAKOFSKE,                                                                     Elizabeth T. Clement
              Plaintiff-Appellant,                                                                    Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                  SC: 160619
                                                                     COA: 342714
                                                                     Wayne CC: 16-001084-NI
  HEATHER LOUISE GERING, COUNTY OF
  WAYNE, and WAYNE COUNTY DEPARTMENT
  OF PUBLIC SERVICES, d/b/a WAYNE COUNTY
  ROADS DIVISION,
            Defendants-Appellees.

  __________________________________________/

        On order of the Court, the application for leave to appeal the October 22, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2020
           t1118
                                                                              Clerk